DETAILED ACTION
This Office Action is in response to the communication(s) filed on 3/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) because it is unclear as to whether the 20-40% mass fraction is of the fuel injected during a particular cycle or if it is of the whole tank of gaseous medium or if the claim is intending to say that 20-40% of the injected gaseous medium is injected into the pre-chamber while 60-80% is injected into the main chamber or if the pre-chamber is 20-40% gaseous fuel while 60-80% is air.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dumser et al. (US 2014/0251259 A1), in view of Kita (US 2009/0118986 A1).
	Regarding claim 1, Dumser discloses a pre-chamber (2) arrangement for a gas engine, the arrangement comprising: a pre-chamber body (3) accommodating a volume (2); and an inlet passage (7) with an inlet port (fig. 3a, 3b), for supplying a gaseous medium into the pre-chamber volume (see at least Abstract); wherein the pre-chamber volume extends in a longitudinal direction between a top end (highest point of pre-chamber is above the lowest point of the spark plug 4) and a bottom end (lowest point of pre-chamber where wall 3 touches the main combustion chamber), wherein the pre-chamber volume is configured to accommodate an end of a spark plug (4) at the top end (fig. 3a, 3b) and wherein, at the bottom end, the pre-chamber body comprises openings (passages below riser passage 8) for allowing gas to flow between the pre-chamber volume and a main combustion chamber of the gas engine; the inlet port is positioned, at a distance from the top end of the pre-chamber volume (inlet port 7 is below the highest point of the pre-chamber which is slightly above the lowest point of spark plug 4), in the longitudinal direction, such that a volume of residual gases is trapped at the top end of the pre-chamber volume (there will always be some residual gases trapped within the pre-chamber).
	Dumser is silent as to wherein the gaseous medium is supplied into the pre-chamber volume during an intake stroke.
	Kita discloses an internal combustion engine having both a compression stroke injection mode and an intake stroke injection mode. Kita further discloses wherein during the intake stroke injection mode, a quantity of fuel injected is increased to perform a rich homogeneous combustion in order to increase engine output (see at least paragraph 0037).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Dumser to injecting fuel during an intake stroke in order to increase engine output (see at least paragraph 0037 of Kita).
Regarding claim 2, Dumser further discloses wherein at least an end portion of the inlet passage and the inlet port are directed at least partly downwards into the pre- chamber volume (see at least fig. 3a and 3b).
Regarding claim 3, Dumser as modified by Kita further discloses wherein the gaseous medium supplied via the inlet port into the pre-chamber volume is a rich fuel gas (see at least paragraph 0037 of Kita).
Regarding claim 4, Dumser further discloses wherein the arrangement further comprises: a valve device (gas introduction device, particularly a gas valve, Abstract) configured to be arranged upstream of the inlet passage (fig. 3a, 3b). 
Regarding claim 6, Dumser further discloses wherein the inlet port is positioned below the end of the spark plug inside the pre-chamber volume (see at least fig. 3a, 3b).
Regarding claim 8, Dumser further discloses further comprising: a supply channel configured to be arranged in fluid communication with a gaseous medium source and the inlet passage (at least implicitly taught).
Regarding claim 9, Dumser as modified by Kita further discloses a gas engine, comprising at least one cylinder (combustion chamber, Abstract), wherein the gas engine further comprises a pre-chamber arrangement according to claim 1.
Regarding claim 10, Dumser further discloses the gas engine according to claim 9, wherein the gas engine is configured for power generation (all engines are capable of generating power, at least implicitly taught).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dumser et al. (US 2014/0251259 A1) and Kita (US 2009/0118986 A1), in view of Konczol et al. (US 2016/0195003 A1).
Regarding claim 5, Dumser discloses the invention above.
Dumser appears silent as to wherein the valve device comprises a check valve, configured to open and close depending on the pressure inside the pre- chamber volume. 
Konczol discloses an internal combustion engine having a pressure actuated fuel injector for providing fuel to the engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Dumser to replacing the fuel injector (gas introduction device) with the fuel injector of Konczol in order to ensure reliable ignition and optimal combustion in the case of rapid load changes (paragraph 0012). Furthermore, replacing a fuel injector with another fuel injector is well within the art of a person having ordinary skill in the art.
For clarity, Dumser as modified by Kita and Konczol further discloses wherein the valve device (fuel injector) comprises a check valve (pressure-actuated valve (25)) configured to open and close depending on the pressure in the pre-chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747